



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Durette, 2014 ONCA 747

DATE: 20141029

DOCKET: C58760

Cronk, LaForme and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Richard Durette

Appellant

Bernadette Saad and Lucy Saunders, for the appellant

Christopher Greene, for the respondent

Heard:  October 20, 2014

On appeal from the sentence imposed and the forfeiture
    order made on November 29, 2012 by Justice John R. McIssac of the Superior
    Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant pleaded
    guilty to possession of cocaine for the purpose of trafficking. In addition to
    imposing a sentence of 17 months and 14 days custody, the sentencing judge
    ordered that the appellants van, cellular phone and $730 in cash be forfeited
    as offence-related property pursuant to s. 16 of the
Controlled
    Drugs and Substances Act
, S.C. 1996, c. 19.

[2]

The appellant submits
    that the trial judge erred in: (i) failing to provide sufficient reasons for
    the sentence imposed and for the forfeiture order; (ii) misapprehending the
    applicable range of sentences; (iii) imposing a sentence that was unfit in the
    circumstances and that did not take into account the totality principle; and
    (iv) making a forfeiture order that was unreasonable and unsupported by the
    evidence.

[3]

First, we see no basis
    to interfere with the sentence imposed. While the sentencing judges reasons
    were brief, they were sufficient given the narrow issues and the detailed
    submissions of counsel. The sentencing judge specifically noted the aggravating
    factors of the appellants related record and the fact that he was on interim release
    for the same offence when he committed the current one.

[4]

Second,
    we are also not satisfied that the sentencing judge misapprehended the
    applicable range of sentences. When he observed that the Crown could have requested
    a penitentiary sentence well in excess of two years,
the trial judge was simply noting that, given the aggravating factors,
    the Crown could have sought a sentence above the applicable range.

[5]

Third, the sentence imposed,
    which is within the six-month to two-year range agreed upon by both parties, is
    fit for a repeat offender who had previously served three custodial sentences
    for the same offence, including a longer penitentiary sentence, and who
    committed the current offence while on bail for the same offence.

[6]

We would also not give
    effect to the appellants submission that the sentencing judge was obliged to
    consider the totality principle. The other trafficking charge, for which the
    appellant was tried and convicted prior to his plea in this case, was wholly
    unconnected to the charge in the present case.

[7]

With respect to the
    forfeiture order, the sentencing judge released brief written reasons, wherein
    he stated that the circumstances in this case were virtually identical to those
    prevailing in
R. c. Gagnon
, 2009 QCCA 1667,
    which he found to be persuasive.

[8]

The Crown submits that
    this was a reasonable conclusion. It also argues that because the appellant
    pleaded guilty to the offence of possession for the purpose of trafficking and
    transported the cocaine in his van, it has met its onus under s. 16 of the
Controlled Drugs and Substances Act
of establishing, on a
    balance of probabilities, that the van is offence-related property.

[9]

The  term offence-related
    property is defined in s. 2(1) of the
Controlled Drugs
    and Substances Act

as follows:

offence-related property means, with the
    exception of a controlled substance, any property, within or outside Canada,

(
a
) by
    means of or in respect of which a designated substance offence is committed,

(
b
) that
    is used in any manner in connection with the commission of a designated
    substance offence, or

(
c
) that
    is intended for use for the purpose of committing a designated substance
    offence;

[10]

To
    meet this definition, there must be some evidentiary basis linking the property
    to be seized to the designated substance offence. In the present case, the only
    facts read in at the time of the guilty plea that related to the offence were
    that the police received information from a confidential informant that the
    appellant was in possession of a large quantity of cocaine and that he was
    operating his van en route to his residence. When and where the appellant
    obtained the cocaine was not specified. Nor did the appellant admit in his plea
    that any of the seized property was used in the commission of the designated
    offence.

[11]

A
    factual nexus between the van and offence could be established had there been evidence,
    for example, that the appellant had used the van to acquire the drugs or that
    drugs were hidden in the van itself. However, there is, at most, an admission
    that the drugs were transported in the van, but no evidence that the
    transportation was undertaken in order to distribute the drugs to other
    parties.

[12]

Thus,
    the facts of the present case are distinguishable from those in
Gagnon
. There,

the drugs were found in a
    compartment of the vehicle and were of such a quantity that the accused would
    not have been able to transport them on his person. This, along with the fact
    that clear plastic baggies and a white substance were also found inside the
    vehicle, evidenced that the vehicle was linked to the offence of possession for
    the purpose of trafficking. In contrast, in this case, the drugs, cash and
    cellular phone were found on the appellants person  not in the van.  Further,
    there was no evidence linking any of the seized items to a drug transaction. 
    The appellant was arrested while he was en route to his home.

[13]

As
    a result, we conclude that there was insufficient evidence in this case to
    ground a forfeiture order for the van and that the Crown did not meet its onus
    of establishing, on a balance of probabilities, that the van was
    offence-related property.

[14]

With
    respect to the cellular phone and cash, the Crown concedes that the sentencing
    judge mistakenly concluded that the forfeiture of these items was not contested
    by the defence and, consequently, that it falls to this court to determine
    whether they are properly the subject of a forfeiture order.

[15]

In
    our view, the Crown has not met its onus of establishing, on a balance of
    probabilities, that either of these items is offence-related property. There is
    no evidence, such as text messages or emails on the phone, which tie it to the
    offence. Similarly, there is nothing in the evidence that establishes that the
    cash found on the accused is in any way connected to the offence.

[16]

For
    the foregoing reasons, leave to appeal sentence is granted, the sentence appeal
    is dismissed, and the forfeiture order is set aside.

E.A. Cronk J.A.

H.S. LaForme
    J.A.

C. William Hourigan J.A.


